Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Torii et al. (US 20180327998 A1).
Regarding Claim 1, Torii discloses:
a structure of a detachable front loader for a vehicle body (Fig. 1), the structure comprising:
a main frame (100) disposed on the vehicle body (Fig. 1 & Fig. 2);
a boom (300); and
a subframe unit (200) that supports the boom (Fig. 1 & Fig. 2), wherein the subframe unit comprises:
a subframe (210);
a guide (220) that is disposed on the subframe and engages with the main frame (Fig. 8a);
a lock bar (230 & 240) that[:] comprises:
a pivot shaft (241) disposed on the subframe; and
a pivot shaft part (250) through which the pivot shaft is inserted, pivots around the pivot shaft between a restriction position and a release position [0110 & 0111], wherein a movement of the main frame engaging with the guide is restricted by the lock bar at the restriction position and is released from the lock bar at the release position (Fig. 15a & Fig. 16a & Fig. 17a & Fig. 18 7 Fig. 19), and is biased in a restriction direction oriented to the restriction position from the release position [0110];
an operation tool (270) that pivots the lock bar from the restriction position to the release position against a first biasing force [0120 & 0121 & 0122 & 0128 & 0136 & 0149]; and
a locking tool (260) that:
is supported by the subframe,
moves between a locking position (Fig. 12b) and an unlocking position (Fig. 11b), wherein the locking tool at the locking position holds the lock bar 
is biased in a locking direction oriented to the locking position from the unlocking position [0019], and
once the operation tool moves the lock bar to the release position, moves to the locking position by a second biasing force, engages with a cutout (253) in the pivot shaft part, and holds the lock bar at the release position (Fig. 8b & Fig. 9b & Fig. 10b & Fig. 11b & Fig. 12b).
Regarding Claim 2, Torii discloses:
once the main frame moves in a direction away from the guide (Fig. 8a & Fig. 9a & Fig. 10a & Fig. 11a & Fig. 12a), the locking tool moves from the locking position toward the unlocking position against the second biasing force, and disengages from the cutout to release the lock bar (Fig. 8b & Fig. 9b & Fig. 10b & Fig. 11b & Fig. 12b).
Regarding Claim 3, Torii discloses:
once the locking tool at the unlocking position contacts the lock bar at the restriction position, the locking tool is restricted from moving to the locking position (Fig. 8b & Fig. 9b & Fig. 10b & Fig. 11b & Fig. 12b).
Regarding Claim 4, Torii discloses:
the guide comprises:
a hook (222) that restricts the main frame from moving in a vertical direction [0093]; and
a contact surface [interior surface of hook (222)] that contacts the main frame and restricts the main frame from moving forward [contacts main frame through main frame side pin (131)], wherein
an opening of the hook is oriented backward in a forward and backward direction, and the hook interposes, from the vertical direction, a pin on the main frame (Fig. 8a).
Regarding Claim 5, Torii discloses:
the lock bar comprises:
a contact surface (232) that contacts the main frame [contacts main frame through main frame side pin (131)] and restricts the main frame from moving [126]; and
an insertion pin (244) that receives a force from the operation tool (Fig. 8a & Fig. 9a);
wherein the pivot shaft part is disposed between the contact surface and the insertion pin (Fig. 8a).
Regarding Claim 6, Torii discloses:
the operation tool[;] is supported by the subframe (Fig. 4 & Fig. 5);
moves between a first position (Fig. 8a) and a second position (Fig. 9a), wherein the operation tool at the first position contacts the insertion pin of the lock bar at the restriction position (Fig. 8a), and the operation tool at the second position contacts the insertion pin of the lock bar at the release position (“Fig. 9a);
is biased in a direction oriented to the first position from the second position [0110]; and
moves the lock bar from the restriction position to the release position by being operated to move from the first position to the second position against a third biasing force (Fig. 8a & Fig. 9a).
Regarding Claim 7, Torii discloses:
once the main frame moves in a direction approaching the guide, the lock bar at the restriction position moves to an intermediate position between the restriction position and the release position against the first biasing force, and once the main frame engages with the guide, the lock bar moves to the restriction position by the first biasing force, and restricts the main frame engaging with the guide from moving (Fig. 15a & Fig. 16a & Fig. 17a & Fig. 18 7 Fig. 19).
Regarding Claim 8, Torii discloses:
a detachable front loader (20) comprising the structure according to claim 1 (Fig. 1 & Fig. 2).
Regarding Claim 9, Torii discloses:
a work vehicle (1) comprising the detachable front loader according to claim 8 (Fig. 1). 
Regarding Claim 10, Torii discloses:
once the locking tool at the unlocking position contacts the lock bar at the restriction position, the locking tool is restricted from moving to the locking position (Fig. 8b & Fig. 9b & Fig. 10b & Fig. 11b & Fig. 12b).
Regarding Claim 11, Torii discloses:
the guide comprises:
a hook (222) that restricts the main frame from moving in a vertical direction [0093]; and
a contact surface [interior surface of hook (222)] that contacts the main frame and restricts the main frame from moving forward [contacts main frame through main frame side pin (131)], wherein
an opening of the hook is oriented backward in a forward and backward direction, and the hook interposes, from the vertical direction, a pin on the main frame (Fig. 8a).
Regarding Claim 12, Torii discloses:
the guide comprises:
a hook (222) that restricts the main frame from moving in a vertical direction [0093]; and
a contact surface [interior surface of hook (222)] that contacts the main frame and restricts the main frame from moving forward [contacts main frame through main frame side pin (131)], wherein
an opening of the hook is oriented backward in a forward and backward direction, and the hook interposes, from the vertical direction, a pin on the main frame (Fig. 8a).
Regarding Claim 13, Torii discloses:
the lock bar comprises:
a contact surface (232) that contacts the main frame [contacts main frame through main frame side pin (131)] and restricts the main frame from moving [126]; and
an insertion pin (244) that receives a force from the operation tool (Fig. 8a & Fig. 9a);
wherein the pivot shaft part is disposed between the contact surface and the insertion pin (Fig. 8a).
Regarding Claim 14, Torii discloses:
the lock bar comprises:
a contact surface (232) that contacts the main frame [contacts main frame through main frame side pin (131)] and restricts the main frame from moving [126]; and
an insertion pin (244) that receives a force from the operation tool (Fig. 8a & Fig. 9a);
wherein the pivot shaft part is disposed between the contact surface and the insertion pin (Fig. 8a).
Regarding Claim 15, Torii discloses:
the lock bar comprises:
a contact surface (232) that contacts the main frame [contacts main frame through main frame side pin (131)] and restricts the main frame from moving [126]; and
an insertion pin (244) that receives a force from the operation tool (Fig. 8a & Fig. 9a);
wherein the pivot shaft part is disposed between the contact surface and the insertion pin (Fig. 8a).
Regarding Claim 16, Torii discloses:
once the main frame moves in a direction approaching the guide, the lock bar at the restriction position moves to an intermediate position between the restriction position and the release position against the first biasing force, and once the main frame engages with the guide, the lock bar moves to the restriction position by the first biasing force, and restricts the main frame engaging with the guide from moving (Fig. 15a & Fig. 16a & Fig. 17a & Fig. 18 7 Fig. 19).
Regarding Claim 17, Torii discloses:
once the main frame moves in a direction approaching the guide, the lock bar at the restriction position moves to an intermediate position between the restriction position and the release position against the first biasing force, and once the main frame engages with the guide, the lock bar moves to the restriction position by the first biasing force, and restricts the main frame engaging with the guide from moving (Fig. 15a & Fig. 16a & Fig. 17a & Fig. 18 7 Fig. 19).
Regarding Claim 18, Torii discloses:
once the main frame moves in a direction approaching the guide, the lock bar at the restriction position moves to an intermediate position between the restriction position and the release position against the first biasing force, and once the main frame engages with the guide, the lock bar moves to the 
Regarding Claim 19, Torii discloses:
once the main frame moves in a direction approaching the guide, the lock bar at the restriction position moves to an intermediate position between the restriction position and the release position against the first biasing force, and once the main frame engages with the guide, the lock bar moves to the restriction position by the first biasing force, and restricts the main frame engaging with the guide from moving (Fig. 15a & Fig. 16a & Fig. 17a & Fig. 18 7 Fig. 19).
Regarding Claim 20, Torii discloses:
once the main frame moves in a direction approaching the guide, the lock bar at the restriction position moves to an intermediate position between the restriction position and the release position against the first biasing force, and once the main frame engages with the guide, the lock bar moves to the restriction position by the first biasing force, and restricts the main frame engaging with the guide from moving (Fig. 15a & Fig. 16a & Fig. 17a & Fig. 18 7 Fig. 19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 6142724 A, US 20160032555 A1, US 20190323202 A1, US 20190194902 A1 have been cited by the Examiner as pertinent to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652